— In an action to recover damages for negligence and breach of contract, plaintiffs appeal from so much of an order of the Supreme Court, Orange County, entered June 24, 1975, as granted the cross motion of defendants Reisner and Coste to dismiss the complaint as to them on the ground of the Statute of Limitations. Order affirmed, insofar as appealed from, with $50 costs and disbursements. In our opinion, disposition of the cross motion is governed by the holding in Sosnow v Paul (43 AD2d 978, affd 36 NY2d 780). Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.